Citation Nr: 1608415	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-08 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 16, 2009, for the assignment of a 60 percent rating for chronic lumbosacral strain with degenerative disc disease (low back disability). 

2.  Entitlement to an effective date prior to September 16, 2009, for the grant of service connection for left foot drop. 

3.  Entitlement to an effective date prior to September 16, 2009, for the grant of service connection for right-sided sciatica. 

4.  Entitlement to an effective date prior to September 16, 2009, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).
 
5.  Entitlement to an effective date prior to September 16, 2009, for the grant of entitlement to special monthly compensation (SMC) based on loss of use of one foot.

6.  Entitlement to an effective date prior to September 16, 2009, for the grant of entitlement to SMC based on the need for aid and attendance or housebound status.

7.  Entitlement to an effective date prior to September 16, 2009, for the grant of entitlement to automobile and adaptive equipment.

8.  Entitlement to an effective date prior to September 16, 2009, for the grant of entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In an October 2014 decision, the Board granted an effective date of September 16, 2009, for the assignment of a 60 percent rating for the Veteran's low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, her attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (joint motion) requesting that the Court vacate the portion of the Board's decision that denied an effective date prior to September 16, 2009, and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in August 2015 granting the joint motion and returned the case to the Board.

In October 2014, the Board also remanded the claims for earlier effective dates for left foot drop, right-sided sciatica, DEA benefits, SMC for loss of use of a foot, and entitlement to automobile and adaptive equipment to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC).  The RO issued a SOC in September 2014 and the Veteran filed a substantive appeal (VA Form 9) in January 2015.  These issues have since been returned to the Board for appellate review.
	
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date for the grant of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for a service-connected low back disability in February 2010.

2.  A September 16, 2009 VA treatment record provided the first indication of a worsening of the low back disability and constitutes an informal claim for benefits.

3.  It was not factually ascertainable for the one-year period prior to September 16, 2009, that the Veteran's service-connected low back disability met the criteria for a 60 percent rating.

4.  It was not factually ascertainable for the one-year period prior to September 16, 2009, that the Veteran's service connected low back disability caused right-sided sciatica.

5.  It was not factually ascertainable for the one-year period prior to September 16, 2009, that the Veteran's service connected low back disability caused left foot drop or loss of use of the foot.  

6.  The Veteran's service-connected disabilities were not total and permanent prior to September 16, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 16, 2009, for a 60 percent rating for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than September 16, 2009, for the grant of service connection for left foot drop have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date earlier than September 16, 2009, for the grant of service connection for right-sided sciatica have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date earlier than September 16, 2009, for DEA benefits have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date earlier than September 16, 2009, for SMC based on loss of use of one foot have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for an effective date earlier than September 16, 2009, for SMC based on the need of aid and attendance have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

7.  The criteria for an effective date earlier than September 16, 2009, for automobile and adaptive equipment have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In February 2010, the Veteran filed claims for an increased rating for a service-connected low back disability and for SMC based on the need for aid and attendance or housebound status.  The issues of service connection for left foot drop, service connection for right-sided sciatica, SMC for loss of use of a foot, DEA benefits, and automobile and adaptive equipment arose from the Veteran's claim for an increased rating for her low back disability.  A March 2010 VCAA notice letter explained the evidence necessary to substantiate the claim for an increased rating and for SMC based on the need for aid and attendance or housebound status.  This letter also informed the Veteran of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With the grant of an increased rating for the low back disability, service connection for right-sided sciatica and left foot drop, SMC based on loss of use of the foot, SMC based on the need for aid and attendance or housebound status, DEA benefits, and automobile and adaptive equipment, the issues sought on appeal were not only substantiated, they were proven.  The matters adjudicated below arise from a notice of disagreement (NOD) with the effective dates assigned, by way of a NOD with the October 2012 and October 2013 rating decisions.  The receipt of a NOD does not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, service personnel records, and VA medical records were obtained.  VA examinations were conducted in July 2010, June 2012, and May 2013.  There is no indication in the record that additional evidence relevant to the effective date issues is available and not part of the claims file.  The effective dates assigned herein are based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Merits of the Claims

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.

In this case, the Veteran filed a claim for an increased rating for a low back disability, a temporary total evaluation, and SMC on February 18, 2010.  In October 2012, the RO assigned a temporary total evaluation for the low back disability effective from February 10, 2010 (the date of hospitalization), and a 60 percent rating from April 1, 2010.  The RO also granted service connection for left foot drop and right-sided sciatica, as secondary to the service-connected low back disability, effective from February 18, 2010 (the date of the claim).  In addition, the RO granted DEA benefits, SMC based on loss of use of a foot, and entitlement to automobile and adaptive equipment, effective from February 18, 2010 (the date of the claim).  In her March 2013 NOD, the Veteran's attorney indicated that she was satisfied with the ratings assigned and the benefits granted, but disagreed with the effective dates that were assigned.  He argued that the benefits could have been awarded as far back as February 2009, one year prior to filing her claim.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.   U.S.C.A. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o) ; VAOPGCPREC 12-98 (1998).

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

In an October 2012 rating decision, the RO assigned a 60 percent disability for the Veteran's low back disability using the criteria to evaluate intervertebral disc syndrome (IVDS) based on incapacitating episodes.  Under the criteria, a 60 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the prior 12-month period.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

In an October 2014 decision, the Board granted an earlier effective date of September 16, 2009, for the assignment of a 60 percent rating for the Veteran's low back disability.  In that decision, the Board liberally construed a September 16, 2009 VA treatment record as an informal claim for increase under 38 C.F.R. § 3.157(b)(1) as the basis for the earlier effective date.  Thereafter, in an August 2015 rating decision, the RO granted an earlier effective date of September 16, 2009, for the Veteran's ancillary claims, i.e., the award of service connection for left foot drop and for right-sided sciatica, DEA benefits, SMC, and automobile and adaptive equipment.

In the joint motion, the parties noted that while there were no medical records available in the one-year period prior to September 2009, the Board failed to adequately discuss the competency and credibility of the Veteran's lay testimony regarding her worsening symptoms prior to September 2009.  

A September 16, 2009 VA emergency department record indicates that the Veteran reported that she had increasing pain over the prior two-week period and was unable to sleep.  See Virtual VA, CAPRI records received on November 26, 2012, pg. 3.  She denied any changes in bowel or bladder function, but stated that when she walked in that day she felt her right leg get shaky and thought it was going to give out on her.  See Virtual VA, CAPRI records received on November 26, 2012, pg. 3.  An October 2009 VA treatment record notes that the Veteran had documented back pain ongoing since late August.  See id. at 4.  A November 2009 VA physical therapy record indicates that the Veteran had chronic low back pain with a recent exacerbation in August.  See id at 10.  A November 2009 VA telephone record indicates that she reported that the flare-up of back pain started in July and was getting worse.  See id. at 11.

A December 2010 VA rehabilitation record indicates that the Veteran reported that she had her first back surgery in 1998, which gave her significant relief.  See, Virtual VA, CAPRI records received on February 22, 2012, pg. 8.  She said she had intermittent symptoms up until July 2009, when she woke up one day with severe pain.  She was referred for a course of physical therapy but could not have this treatment due to significant pain.  Her symptoms continued to get worse over a period of time and she also developed left foot drop.  After having a workup including imaging study by the neurosurgeons, she underwent a right L4-L5 hemilaminectomy and microdiskectomy on February 10, 2010.  

Based upon the evidence outlined above, the exact onset of the Veteran's current symptoms and level of disability cannot be determined.  The 60 percent rating for her low back disability was assigned based on the report of a June 2012 VA examination that indicated that she had at least six weeks of incapacitating episodes over the prior 12-month period.  A July 2010 VA examination indicated that she had significant disability since her surgery in February 2010 and had been incapacitated since a fall she had earlier that week.  Upon review of the evidence of record, the Veteran's reports of the onset of worsening symptoms have been inconsistent, varying from July 2009 to September 2009.  Although competent to provide testimony regarding her increased pain and location of pain, the Board does not find her statements significantly credible for the purposes of determining when an increase in disability was factually ascertainable, i.e., when her low back disability met the criteria for a 60 percent rating.  

As noted above, the Board has construed the September 16, 2009 VA treatment record as an informal claim for benefits.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In this case, the lay and medical evidence simply does not demonstrate that a factually ascertainable increase in disability occurred prior to September 16, 2009.  Accordingly, the Board finds that September 16, 2009, is the earliest date of entitlement to a 60 percent rating for the Veteran's a low back disability.  

The award of service connection for left foot drop, SMC for loss of use of one foot, right-sided sciatica, DEA benefits, and automobile and adaptive equipment, arose from the Veteran's claim for an increased rating for her low back disability.  The Veteran did not file a claim for these benefits.  Rather, the AOJ awarded these benefits based on the evidence received in the course of developing her claim for an increased rating for her low back disability.  As noted above, an effective date may be assigned based on a factually ascertainable increase in disability that occurs within the one-year period preceding the date of receipt of the claim for increased compensation, which in this case was September 16, 2009.  

Here, there is no competent and credible medical or lay evidence demonstrating left foot drop or right-sided sciatica in the one-year period prior to September 16, 2009.  As discussed above, the Veteran reported that an increase in her low back symptoms occurred sometime between July 2009 and September 2009, but her statements were inconsistent and lacked credibility to determine a date of onset.  Her statements also lacked sufficient specificity to establish the onset of right-sided sciatica and left foot drop.  The September 16, 2009 VA emergency department record indicates that the Veteran reported that her right leg felt shaky and that she felt like it was going to give out on her.  In November 2009, she complained of left leg numbness and tingling traveling down her leg into her left foot with occasional tingling in her toes.  See Virtual VA, CAPRI records received in November 26, 2012, pg. 10.  A February 2010 VA discharge summary indicates that left foot drop developed over the previous several months.  A September 2010 VA record notes that her left foot drop developed over a period of time.  See Virtual VA, CAPRI records received on February 22, 2012, pg. 8.  The evidence does not demonstrate that a factually ascertainable increase in disability with left foot drop and right-sided sciatica occurred prior to September 16, 2009.  Therefore, an effective date earlier than September 16, 2009, is not warranted for the award of service connection for left foot drop and right-sided sciatica.  An effective date earlier than September 16, 2009, is also not warranted for SMC based on loss of use of a one foot, SMC based on the need for aid and attendance, and automobile and adaptive equipment, since these benefits were predicated on the award of service connection for left foot drop.  

Finally, entitlement to DEA benefits was granted based on the Veteran's 100 percent combined evaluation, which was assigned effective from September 16, 2009.  Because an effective date earlier than September 16, 2009, is not warranted for the assignment of a 60 percent rating for the low back disability, for the grant of service connection for left foot drop, and for the grant of service connection for right-sided sciatica, an effective date earlier than September 16, 2009, for the award of DEA benefits is also not warranted.

For the reasons described above, the Board finds that the preponderance of the evidence is against the claims for effective dates prior to September 16, 2009.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).
ORDER

An effective date earlier than September 16, 2009 for a 60 percent rating for a low back disability is denied.  

An effective date earlier than September 16, 2009 for service connection for left foot drop is denied.  

An effective date earlier than September 16, 2009 for service connection for right-sided sciatica is denied.  

An effective date earlier than September 16, 2009 for DEA benefits is denied.  

An effective date earlier than September 16, 2009 for service connection for SMC based on loss of use of one foot is denied.  

An effective date earlier than September 16, 2009 for SMC based on the need for aid and attendance is denied.  

An effective date earlier than September 16, 2009 for automobile and adaptive equipment is denied.  



REMAND

A remand is required for issuance of a SOC addressing the issue of entitlement to earlier effective date for specially adapted housing.  In an October 2013 decision, the RO granted entitlement to SMC based on the need for aid and attendance and specially adapted housing, effective from February 10, 2010.  In October 2014, the Veteran filed a NOD.  Although the RO issued a SOC addressing the issue of an earlier effective date for SMC based on the need for aid and attendance, the RO has not taken any action regarding the issue of an earlier effective date for specially adapted housing.  Because the NOD remains unprocessed, a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and her representative addressing the issue of entitlement to an earlier effective date for specially adapted housing.  The SOC must include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires. 38 C.F.R. § 20.302(b) (2015).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


